Woodward, J.
A bill in equity brought by the obligor in a title bond, against the obligee, who is the purchaser, to compel him to perform his contract, or to procure the foreclosure and sale of his interest in the property, is in the nature of a local action, and is properly brought in the county where the land lies. Code, sections 1708, 2094, 2095.
Therefore the order of the court, awarding a change of *351venue to a different county from that where the land lay, and giving the defendants a suju of money as their charge for attending in the wrong county, was erroneous.
The judgment of the District Court is reversed.